Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 27, 2016

                                    No. 04-16-00142-CV

                                    Joseph GONZALEZ,
                                          Appellant

                                              v.

                                  BANDERA COUNTY,
                                      Appellee

               From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CV-14-0000236
                       Honorable M. Rex Emerson, Judge Presiding


                                       ORDER
      Appellees’ motion to dismiss is denied. Appellant’s brief is due June 1, 2016.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of May, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court